Citation Nr: 0914947	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1974 to June 
1977.  He had subsequent service with the National Guard, 
including from April 1978 to February 1979 and from May 1980 
to May 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2007 the veteran presented testimony at a Travel Board 
hearing.  

In August 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

A bilateral knee disorder is not shown by the competent 
medical evidence to be the result of service; arthritis or 
degenerative joint disease was not manifest to a compensable 
degree within one year of separation from service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service and service connection for arthritis and 
degenerative joint disease may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by pre-adjudication letter dated 
in October 2004 and post-adjudicative letter dated in March 
2006 regarding the Veteran's claim for service connection for 
a bilateral knee disorder.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included, in general, the provisions 
for disability ratings and the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statements of the case, dated in March 2007 
and February 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, medical records from the National Guard, 
VA records, Social Security Administration records and 
afforded the Veteran a VA examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including degenerative joint 
disease, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


Factual Background

The Veteran contends that during service, in 1975, he fell 
off a top bunk bed and smashed his left knee on a desk and 
ended up on crutches and in an air cast.  He also claims that 
during his subsequent service in the National Guard, he 
incurred knee injuries on the following occasions: when a 
rack of rounds fell on his legs, when he fell on a five ton 
vehicle and when he fell out of the back of a truck and one 
knee landed on the trail of a howitzer and the other leg 
extended between the trails.  The Veteran indicated that 
while in the National Guard, he was treated for his knees at 
the Providence VA Medical Center in 1984 or 1985 and at Fort 
Bragg in 1985 or 1986.  

Service treatment records show that in June 1975, the Veteran 
complained of a sore right knee and stated it gave out on him 
when he stood on it.  The impression was questionable 
chondromalacia.  In October 1975, he complained of pain in 
his left knee.  The examiner indicated no pathology, noting 
no difficulty with flexion or extension.  On separation 
examination in June 1977, the examiner noted the Veteran had 
a round scar on the right side of his right knee.  

National Guard records contain no complaint, finding, 
history, or treatment for a bilateral knee disorder.  

After service, VA records first show the Veteran complained 
of knee pain in May 1982, and indicate that he had an injury 
a year earlier and in service.  X-rays were negative.  In 
July 1982, the Veteran complained of bilateral knee pain.  
The examiner noted lateral subluxation of patella and mild 
chondromalacia.  In May 1989, he sustained a left knee 
laceration from a piece of broken glass.  A medical 
certificate in August 1996, indicates the Veteran had 
previous knee surgery.  

VA x-rays in November 1994, show osteoarthritic changes of 
both knees.

In April 1995, the Veteran was treated for right knee pain 
and questionable tendonitis after repeatedly banging his 
right knee against a foot press at work.  He also sustained a 
right knee laceration on the job.  X-ray indicates minimal to 
mild degenerative joint disease of the right knee.  

Subsequent VA medical records on numerous occasions document 
pain, osteoarthritis and degenerative joint disease of the 
knees.  In March 1997, the Veteran had an assessment of 
questionable meniscal tear of the left knee.  In October 
2005, he complained of bilateral chronic knee pain for twenty 
years.  In June 2007, the Veteran reported an onset of right 
knee pain in 1988.  X-rays of the right and the left knee in 
October 2005, show degenerative joint disease.  X-rays in May 
2007 of both knees show degenerative changes.  

In May 2007, the Veteran testified that in 1989 or 1990, he 
injured his knees when he fell off a ladder at work and had 
surgery on his ankle.  

On VA examination in February 2007, the Veteran reported he 
fell off a bunk bed during service and injured his right knee 
in the National Guard when a howitzer round fell on both 
legs.  The examiner noted the Veteran weighed three hundred 
forty seven pounds.  X-rays of the right and left knee show 
mild to moderate degenerative changes.  The diagnosis was 
degenerative joint disease of the knees bilaterally.  The 
examiner was of the opinion that it appears less likely that 
this injury is the result of the Veteran's military service, 
particularly in light of the fact that it is a bilateral 
condition and given his significant weight.  

Analysis 

National Guard medical records are negative for any bilateral 
knee disorder and contemporaneous VA medical records do not 
relate any bilateral knee disorder to National Guard service.  
The service treatment records, from the Veteran's active duty 
service from July 1974 to June 1977, show that in June 1975 
the Veteran was treated for pain in his right knee and in 
October 1975 for left knee pain.  On separation examination 
he had a scar on the right side of his right knee.  After 
service, the Veteran first complained of knee pain in May 
1982, and in July 1982 there was indication of lateral 
subluxation of patella and mild chondromalacia.  X-rays in 
November 1994 show osteoarthritic changes of both knees.  The 
absence of documented complaints indicative of a bilateral 
knee disorder from 1977 to 1982 weighs against the claim that 
knee problems, first documented in 1982, are related to 
service on the basis of continuity of symptomatology.  38 
C.F.R. § 3.303(b).

Also the documentation of osteoarthritis in 1994 is well 
beyond the one-year presumptive period following separation 
from service in 1977 for arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. § 3.309.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic bilateral knee disorder and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, as there were two isolated complaints during nearly 
a three year period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

The absence of continuity of symptoms from 1977 to 1982 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the Veteran has associated his current bilateral 
knee disorder to service, the absence of medical evidence of 
continuity of symptomatology outweighs the Veteran's 
statements of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, service 
connection for the claimed disability based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

The identity of a specifically diagnosed bilateral knee 
disorder is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of such a disability therefore is medical 
in nature, that is, not capable of lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the questions are the diagnosis of a bilateral 
knee disorder, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that his current bilateral knee disorder 
had onset during service or is related to any injury or event 
of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Furthermore, following a review of the file, the examiner, 
who conducted the VA examination in February 2007, concluded 
that it is less likely than not that the Veteran's bilateral 
knee disorder is related to service.  This medical opinion is 
uncontroverted by other probative evidence and weighs heavily 
against the claim.  Additionally, the examiner had the 
opportunity and did discuss the Veteran's history and 
relevant longitudinal complaints.  Following physical 
examination, complete with special testing, the opinion was 
proffered.  The examiner considered the nature of the 
injuries contrasted to the nature of the current findings as 
part of the rationale for the opinion.  In sum, the 
examination is sufficient and adequate for the purpose at 
hand.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (The Board must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion).

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a bilateral knee 
disorder based on continuity of symptomatology under 
38 C.F.R. § 3.303(b). 

On the question of whether service connection for a bilateral 
knee disorder may be granted on the basis that the current 
bilateral knee disorder was first diagnosed after service, 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d), there is no competent, 
favorable medical evidence that the current bilateral knee 
disorder may be associated with an established event, injury, 
or disease in any period of service. 

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no competent, 
favorable medical evidence that the current bilateral knee 
disorder is associated with an event, injury, or disease in 
service, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b); Colvin v. Derwinski, Vet. App. 
171, 175 (1991).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


